Title: To Alexander Hamilton from James McHenry, 14 November 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War department November 14th. 1799
          
          In answer to your letter of the 1st. instant I have to inform you that John Brown has been mentioned to the President and agreed to by him to fill the place of Coleby Chew, who was appointed a Captain in the 13 Regiment, in case of his resignation. No official information having been received that Mr. Chew declined accepting, Mr. Brown has not as yet been notified of his appointment.
          Austin Ledyard and Nathaniel Noyes have been appointed the former has declined serving—the latter has accepted and resides at Stonington
          With great respect I am Sir Your obed Servant
          
            James McHenry
          
          Major Genl. Hamilton
        